Citation Nr: 1109317	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had military service in the United States Army from November 1967 to June 1970, and he served in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Jackson, Mississippi.  In conjunction with the Veteran's claim, he provided testimony before the undersigned Veterans Law Judge (VLJ) in February 2007.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Following that hearing, and upon further review of the claim, the Board concluded that additional development of the claim needed to occur.  Thus, in June 2007, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The claim has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  During the Veteran's service, he was stationed in the Republic of Vietnam where he served as a personnel specialist.  He was attached to the 27th Surgical Hospital near Chu Lai, Vietnam.  

2.  While serving as a personnel specialist for the hospital, the Veteran was exposed to wounded military personnel.  

3.  The Veteran now suffers from depression, anxiety, nightmares, and intrusive thoughts.

4.  The Veteran has been diagnosed with PTSD.  A VA examiner has etiologically linked this disability with the stressors the Veteran experienced while he was stationed in Vietnam.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in or caused by his military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has come before the Board asking that service connection be granted for posttraumatic stress disorder (PTSD) - a disability he attributes to his service in Vietnam.  The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Upon reviewing the development that has occurred since June 2007, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC scheduled the Veteran for a medical examination and the Veteran attended that examination.  The examiner reviewed the claims folder prior to examining the Veteran and provided an opinion as to whether the Veteran is now suffering from PTSD.  Additionally, the AMC attempted to obtain additional information concerning the Veteran's stressors.  The Board finds that the examination report is adequate for rating purposes as a mental status examination with testing was performed, the examiner took into account the history and reviewed the claims folder, and an opinion was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The results were then returned to the AMC and the AMC issued a rating in the form of a Supplemental Statement of the Case (SSOC) after reviewing the results of that examination.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran proceeding with the issue now before the Board given the favorable nature of the Board's decision with regard to the issue of service connection.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2)  credible supporting evidence that the claimed inservice stressor actually occurred; and

(3)  a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843- 39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Moreover, while the Veteran was not provided notice of this change in law, the Board finds this lack of notice harmless error because the change is more favorable to the claimant and could only be of help to him in establishing his claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this case, it is not in dispute that the Veteran did not engage in combat with the enemy while stationed in Vietnam.  Neither he nor his representative contends that the Veteran engaged in combat and the Veteran's service records support this conclusion.  Therefore, the provisions of 38 C.F.R. § 3.304(f) which apply to combat veterans do not apply to him.

Nevertheless, the Veteran asserts that he was subjected to three different stressors while in Vietnam.  He has claimed that while he was stationed at the Chu Lai encampment, and in the performance of his duties as a personnel clerk, he was constantly exposed to service members wounded by enemy rifle/mortar fire.  He has maintained that because he was assigned to the 27th Surgical Hospital, it was not uncommon for him to run errands and perform duties in the hospital.  One such duty was to ensure that individuals who were to receive the Purple Heart Medal from an attending officer-in-charge or visiting general officer were capable of actually accepting the honor during various bedside ceremonies.  

He has further stated that he was at the Chu Lai hospital when he was required to participate in a mass casualty evacuation.  This occurred after soldiers who were involved in a horrific airplane crash were evacuated to the hospital and the Veteran, along with others, were needed to provide treatment to the wounded.  The Board would note that in November 2006, the US Army and Joint Services Records Research Center (JSRRC) reported that such an event involving 34 burn patients did occur at the 27th Surgical Hospital in December 1968 following a plane crash on the airfield of the Chu Lai base.  In other words, the mass casualty event of the Chu Lau hospital receiving countless service members as new patients in need of treatment for burn injuries has been verified by official military records.  

A third stressor claimed by the Veteran is that while stationed at Chu Lai, the base was subjected to rocket and mortar fire.  Although he has admitted that the rocket and mortar fire did not drop directly onto him or any building he was in, the mere fact that he was in the general area, not knowing where the mortars and rocket shrapnel were going to drop, was extremely unsettling and harrowing.  JSRRC, also known as CURR, has verified that the Chu Lai base was subjected to indirect fire (rockets and mortars) during the time period that the Veteran was assigned to the base.  The Veteran has asserted that as a result of experiencing all three of these stressors, he now suffers from PTSD.  

The post-service medical records have been obtained and included in the claims folder for review.  These records do show that the Veteran has been treated for and diagnoses with PTSD.  A VA psychiatric examination from February 2008 specifically notes that the Veteran meets the "criteria for a diagnosis of post-traumatic stress disorder as directly related to his experiences in Vietnam . . ."  The examiner further wrote the following:

	. . . It is not possible to say it was only one stressor that was the cause for his post-traumatic stress disorder.  Each one of the events he described themselves can be a cause or stressor.  It would require the examiner to resort to mere speculation to identify only one of those stressors as they all would meet the criterion for causing post-traumatic stress disorder.  The veteran's PTSD appears to be a result of his service in Vietnam. . . .

The Board notes that during the pendency of the appeal, the Veteran has been diagnosed with PTSD on numerous occasions.  Thus, the Board finds that the Veteran has a current psychiatric disorder, diagnosed as PTSD.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Thus, the first criterion has been met.

Nevertheless, the Veteran's principal claimed stressor has nothing to do with combat per se or being fired upon by the enemy.  If the claimed stressor is not combat related, its occurrence must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128, at 142 (1997).  Such evidence need not be found in the service records.  Pentecost v. Principi, 16 Vet. App. 124, at 127 (2002).  Corroboration does not require, however, that there be corroboration of every detail including the Veteran's personal participation in the activity. Pentecost, 16 Vet. App. at 128.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In this instance, two stressor events have been confirmed by Department of Defense paperwork showing that the event occurred at the time in which the Veteran claimed that it happened.  That is, the Department of Defense has confirmed that the Veteran was stationed at the 27th Surgical Hospital when a large number of service member's were treated for burns and injuries resulting from a plane crash.  Moreover, Department of Defense records have confirmed that the Veteran's base, Chu Lai, was subjected to rocket fire and mortar attacks during the time in which the Veteran was assigned to that base.  It is noted that there is a question as to when those rocket and mortar attacks occurred with the Veteran estimating that they occurred in one month and the Department of Defense noting that they occurred in a different month.  Given the number of years that have passed since the time of the attacks, and the fact that the Veteran may have difficulty in remembering exact dates of attacks, the Board believes that the important point is the fact that the incident occurred and the Veteran was stationed at Chu Lai at the time of the attacks.  After review of the evidence the Board finds that service personnel records and the historical information concerning the Veteran's unit, proffered by the Veteran, establish that the Veteran served in a hostile area.  As his stressors are consistent with service and an individual stationed in a hostile territory, the Board finds no further verification of the Veteran's stressors are necessary.

During the course of this appeal, the Veteran has been treated by medical providers, and they have concluded that he suffers from the symptoms and manifestations of PTSD.  At least one examiner has indicated that the Veteran's PTSD was at least as likely caused by the events in Vietnam.  In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents a valid diagnosis of PTSD related to stressful experiences the Veteran reported he underwent during his tour-of-duty in Vietnam.  Accordingly, after careful review of all the evidence of record, the Board finds that the Veteran manifests PTSD that is the result of a stressors he experienced while serving in a hostile area in South Vietnam during a time of war.  The Board therefore concludes that the evidence is at least in equipoise and that service connection for a psychiatric disability, diagnosed as PTSD, is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


